

116 HR 3118 IH: Clean Up Congress Act
U.S. House of Representatives
2019-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3118IN THE HOUSE OF REPRESENTATIVESJune 5, 2019Mrs. Axne introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committees on the Judiciary, and Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 18, United States Code, to prohibit former Members of Congress from lobbying
			 Congress, to prohibit the use of official funds for airline accommodations
			 for Members of Congress which are not coach-class accommodations, and to
			 prohibit a cost-of-living adjustment in the pay rates for Members of
			 Congress during any year following a Federal budget deficit.
	
 1.Short titleThis Act may be cited as the Clean Up Congress Act. 2.Prohibiting former Members of Congress from lobbying Congress (a)Prohibition (1)Former SenatorsSubparagraph (A) of section 207(e)(1) of title 18, United States Code, is amended by striking within 2 years after that person leaves office and inserting at any time after that person leaves office.
 (2)Former Members of the House of RepresentativesParagraph (1) of section 207(e) of such title is amended by striking subparagraph (B) and inserting the following:
					
 (B)Members of the House of RepresentativesAny person who is a Member of the House of Representatives and who, at any time after that person leaves office, knowingly makes, with the intent to influence, any communication to or appearance before any Member, officer, or employee of either House of Congress and any employee of any other legislative office of the Congress, on behalf of any other person (except the United States) in connection with any matter on which such former Member seeks action by a Member, officer, or employee of either House of Congress, in his or her official capacity, shall be punished as provided in section 216 of this title.
 (C)Officers of the House of RepresentativesAny person who is an elected officer of the House of Representatives and who, within 1 year after that person leaves office, knowingly makes, with the intent to influence, any communication to or appearance before any Member, officer, or employee of the House of Representatives, on behalf of any other person (except the United States) in connection with any matter on which such former elected officer seeks action by a Member, officer, or employee of either House of Congress, in his or her official capacity, shall be punished as provided in section 216 of this title..
 (b)Effective dateThe amendments made by this section shall apply with respect to any individual who, on or after the date of the enactment of this Act, leaves an office to which section 207(e)(1) of title 18, United States Code, applies.
			3.Prohibiting use of funds for official travel expenses of Members of Congress for airline
			 accommodations other than coach-class
			(a)Prohibition
 (1)ProhibitionNo funds appropriated or otherwise made available during a fiscal year for the official travel expenses of a Member of Congress may be used for airline accommodations which are not coach-class accommodations.
 (2)Coach-class accommodations definedIn this section, the term coach-class accommodations means the basic class of accommodation by airlines that is normally the lowest fare offered regardless of airline terminology used, and (as referred to by airlines) may include tourist class or economy class, as well as single class when the airline offers only one class of accommodations to all travelers.
 (b)RegulationsThe Committee on House Administration of the House of Representatives (with respect to Representatives in, and Delegates and the Resident Commissioner to, the Congress) and the Committee on Rules and Administration of the Senate (with respect to Senators) shall each promulgate such regulations as may be necessary to carry out this section.
 (c)Member of Congress definedIn this section, the term Member of Congress means a Senator or a Representative in, or Delegate or Resident Commissioner to, the Congress. (d)Effective dateThis section shall apply with respect to expenses incurred on or after the date of the enactment of this Act.
			4.Prohibiting adjustment in pay rates for Members of Congress in year following budget deficit
 (a)In generalSection 601(a)(2) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4501(2)) is amended by adding at the end the following:
				
 (C)An adjustment in rates of pay may be made under this paragraph in a year only if the aggregate outlays of the United States during the last completed fiscal year did not exceed the aggregate receipts of the United States during such fiscal year, as determined by the Congressional Budget Office..
 (b)Conforming amendmentSection 601(a)(2)(A) of such Act (2 U.S.C. 4501(2)(A)) is amended by striking Subject to subparagraph (B), and inserting Subject to subparagraphs (B) and (C),. 